         Case 1:21-cv-00853-JDB Document 8-1 Filed 08/13/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 COMMISSIONED OFFICERS
 ASSOCIATION OF THE UNITED STATES
 PUBLIC HEALTH SERVICE,

                        Plaintiff,

                 v.                                     Civil Action No. 21-0853 (JDB)

 LONNIE G. BUNCH, III, in his official
 capacity as Secretary of the Smithsonian
 Institution, et al.,

                        Defendants.


                                     [PROPOSED] ORDER

        Upon consideration of Plaintiff's Consent Motion to Extend time , it is hereby

ORDERED that PLAINTIFF’S motion is GRANTED.

        It is FURTHER ORDERED that the time is extended.




Dated                                       United States District Judge
